 In the Matterof BORDENMILLS, INC.analTExTrixWORKERS UNIONOF AMERICACase No. R-769SUPPLEMENTAL DECISIONANDORDERJune 3, 1940On July 1, 1939, the National Labor Relations Board, herein calledtheBoard, issued a Decision, Order, and Direction of Election'-and on April 17, 1940, a Supplemental Decision and Amended Direc-tion of Election,2 in the above-entitled proceeding.The AmendedDirection provided that an election by secret ballot should be con-ducted. within thirty (30) days from the date thereof among allthe production and maintenance employees of Borden Mills, Inc.,Kingsport, Tennessee, employed by that company during the pay-roll period immediately preceding the date of the Amended Direc-tion, excluding clerical and supervisory employees, overseers, secondhands, section men, loom fixers, fixers, and employees who had quitor been discharged for cause, but including employees not workingduring such pay-roll period because they were ill or on vacationand includingWilliamHeath and George Absher, to determinewhether or not they desired to be represented by Textile WorkersUnion of America, affiliate of the Congress of Industrial Organi-zations, for the purposes of collective bargaining.Pursuant to the Amended Direction, an election by secret ballotwas held on May 7, 1940, under the direction and supervision oftheRegional Director for the Tenth Region.On May 11, 1940,theRegional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series2, as amended, issued and duly served upon the parties an ElectionReport containing a tally of the ballots. In his Report the RegionalDirector certified that the balloting was fairly and impartially con-1 13 N. L. R. B. 459. The caption ofthe case has been changed for the reasons setforth in our Supplemental Decisionand Amended Direction of Election,Issued April 17,1940.See 22N. L. R. B. 1014.Y 22 N. L.R. B. 1014.24 N. L. R. B., No. 20.304 BORDEN MILLS, INC.305ducted, that the ballots cast were duly and fairly counted under hissupervision, and that statements to such effect had been filed withhim by the tellers.As to the balloting and its results, the Regional Director reportedas follows :1.Total number eligible----------------------------------1,0162.Total -ballots cast--------------------------------------8353.Total number ballots cast for Textile Workers Union ofAmerica---------------------------------------------3894.Total number ballots cast against Textile Workers UnionofAmerica------------------------------------------4335.Total number of challenged ballots-------------------106.Total number of void ballots---------------------------37.Total number of blank ballots---------------------------0No objections to the conduct of the ballot or to the ElectionReport have been filed by any of the parties. Since the challengedballots, if counted, could not affect the result of the election, wefind it unnecessary to pass upon the challenges.The petition ofTextile Workers Union of America, affiliate of the Congress of Indus-trial Organizations,for investigation and certification of representa-tives of employees of BordenMills,Inc., will be dismissed.ORDERBy virtue of Section 9 i(c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of Borden Mills, Inc., Kings-port, Tennessee, filed by Textile Workers Union of America, affiliateof the Congress of Industrial Organizations, be, and it hereby is,dismissed.MR. WIr,LIAM M. LEISERSON took no part in the consideration ofthe above Supplemental Decision and Order.